 

EXHIBIT 10.1

 

EVERYTHINGAMPED, INC.

 

COMMON STOCK SUBSCRIPTION AGREEMENT

 

This COMMON Stock Subscription Agreement (this “Agreement”) is made as of the
16th day of February, 2017, by and between EVERYTHINGAMPED, INC., a Delaware
corporation (the “Company”), and ___________________ (“Purchaser”).

 

Recitals

 

Whereas, the Company has authorized the sale and issuance of up to an aggregate
of 500,000 shares of its Common Stock (the “Common Stock”);

 

Whereas, Purchaser desires to purchase shares of Common Stock on the terms set
forth in this Agreement;

 

Whereas, the Company desires to issue and sell such shares of Common Stock to
Purchaser in accordance with the terms hereof; and

 

Whereas, this Agreement is entered into as part of a series of similar
agreements (collectively with this Agreement, the “Subscription Agreements”)
pursuant to which the Company will sell and issue the Common to the persons
listed on the signature pages of such Subscription Agreements (collectively with
Purchaser, the “Common Investors”).

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Purchase and Sale; Closing.

 

(a) Subject to the terms and conditions hereof, Purchaser hereby agrees to
purchase from the Company and the Company hereby agrees to issue and sell to
Purchaser ______ shares of Common (the “Shares”) at a purchase price of $0.45
per share for total consideration of $______ (the “Purchase Price”).

 

(b) The issuance of up to 500,000 shares of Common to the Common Investors,
including (subject to the proviso below) issuance of the Shares, shall take
place promptly after the Company has received subscriptions for Common
representing at least $200,000 (the date on which such shares of Common are
issued shall be referred to herein as the “Initial Closing Date”); provided that
if Purchaser is purchasing the Shares subsequent to the Initial Closing Date,
the issuance of the Shares shall occur upon payment of the Purchase Price by
Purchaser and acceptance of Purchaser’s Subscription Agreement by the Company.
The date on which the Shares are issued, whether on the Initial Closing Date or
thereafter, shall be referred to herein as the “Closing Date.”

 

   

  

 



(c) Promptly following the Closing Date, the Company shall deliver to Purchaser
a certificate registered in Purchaser’s name representing the Shares.

 

2. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to the Company as follows:

 

(a) Purchaser has all necessary power and authority to execute and deliver this
Agreement and to carry out its provisions. All action on Purchaser’s part
required for the lawful execution and delivery of this Agreement has been taken.
Upon its execution and delivery, this Agreement will be a valid and binding
obligation of Purchaser, enforceable in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and (b) as limited by general principles of equity that restrict the
availability of equitable remedies.

 

(b) Purchaser is aware that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and that the Shares
are deemed to constitute “restricted securities” under Rule 144 promulgated
under the Securities Act (“Rule 144”). Purchaser also understands that the
Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Purchaser’s representations
contained in this Agreement.

 

(c) Purchaser is obtaining the Shares for Purchaser’s own account and Purchaser
has no present intention of distributing or selling the Shares or the Conversion
Shares except as permitted under the Securities Act and applicable state
securities laws.

 

(d) Purchaser has sufficient knowledge and experience in business and financial
matters to evaluate the Company, its proposed activities and the risks and
merits of this investment. Purchaser has the ability to accept the high risk and
lack of liquidity inherent in this type of investment.

 

(e) Purchaser had an opportunity to discuss the Company’s business, management
and financial affairs with directors, officers and management of the Company.
Purchaser has also had the opportunity to ask questions of and receive answers
from the Company and its management regarding the terms and conditions of this
investment. Purchaser understands the significant risks of this investment.

 

(f) Purchaser has the capacity to protect its own interests in connection with
the purchase of the Shares by virtue of its business or financial expertise.

 

(g) Purchaser understands that the Shares and, if issued, the Conversion Shares
must be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Purchaser
has been advised or is aware of the provisions of Rule 144, as in effect from
time to time, which permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions, including, among
other things, the availability of certain current public information about the
Company, the resale occurring following the required holding period under Rule
144, and the number of shares being sold during any three month period not
exceeding specified limitations.

 

   

  

 



(h) Purchaser acknowledges and agrees that the Shares are subject to
restrictions on transfer set forth in Section 5 hereof.

 

(i) If Purchaser is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Code”)),
Purchaser hereby represents that Purchaser has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Shares, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any government
or other consents that may need to be obtained in connection with such purchase,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Shares. The
Company’s offer and sale and Purchaser’s subscription and payment for and
continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of Purchaser’s jurisdiction.

 

(j) Purchaser has reviewed this Agreement in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement.

 

(k) If Purchaser is an individual, then Purchaser resides in the state or
province identified in the address of Purchaser set forth on the signature page
hereto; if Purchaser is a partnership, corporation, limited liability company or
other entity, then the office or offices of Purchaser in which its investment
decision was made is located at the address or addresses of Purchaser set forth
on the signature page hereto.

 

(l) Purchaser makes one or more of the following representations regarding its
status as an “accredited investor” and certain related matters, and has checked
the applicable representation:

 

  [  ] (i) If Purchaser is an individual, a self-directed individual retirement
account (“IRA”) or a living trust, Purchaser represents that it (A) has an
individual net worth, or a joint net worth with such individual’s spouse, in
excess of $1,000,000, or (B) has had an individual income in excess of $200,000
in each of the two most recent years, or a joint income with one’s spouse in
excess of $300,000 in each of those years, and has a reasonable expectation of
reaching the same income level in the current year, or (C) is a director or
executive officer of the Company.

 

   

  



 

  [  ] (ii) Purchaser is a bank, insurance partnership, investment partnership
registered under the Investment Partnership Act of 1940, a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended, a business development partnership, a small business investment
partnership licensed by the U.S. Small Business Administration, a plan with
total assets in excess of $5,000,000 established and maintained by a state for
the benefit of its employees, or a private business development partnership as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.          
[  ] (iii) Purchaser is an employee benefit plan and either all investment
decisions are made by a bank, savings and loan association, insurance
partnership, or registered investment advisor, or the undersigned has total
assets in excess of $5,000,000 or, if such plan is a self-directed plan,
investment decisions are made solely by persons who are accredited investors.  
        [  ] (iv) Purchaser is (i) an organization described in section
501(c)(3) of the Code, or (ii) a corporation, partnership, or business trust, in
either case with total assets in excess of $5,000,000.           [  ] (v) If
Purchaser is not an entity described in paragraphs “i” through “iv”, Purchaser
represents that each of its equity owners is either (i) an entity described in
paragraphs “2” through “4”; or (ii) an individual who (A) has an individual net
worth, or a joint net worth with such individual’s spouse, in excess of
$1,000,000, or (B) has had an individual income in excess of $200,000 in each of
the two most recent years, or a joint income with one’s spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year, or (C) is a director or executive
officer of the Company.   [  ] (vi) Purchaser is a trust with total assets in
excess of $5,000,000 whose purchase hereunder is directed by a person with such
knowledge and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment.           [  ]
(vii) The undersigned cannot make any of the representations set forth in
paragraphs “i” through “vi” above.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to and agrees with Purchaser that each of the following statements
is true and correct on the date hereof and, if this subscription is accepted by
the Company in whole or in part, will be true and correct on the Closing Date:

 

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Company has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement, to issue and sell the Shares and to carry out the provisions of this
Agreement and the Charter.

 

   

  



 

(b) Authorization; Binding Obligations. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization of this Agreement and the Charter, the performance of all
obligations of the Company hereunder and thereunder at the Closing and the
authorization, sale, issuance and delivery of the Shares pursuant hereto and
pursuant to the Charter has been taken or will be taken prior to the Closing
Date. This Agreement, when executed and delivered, will be valid and binding
obligation of the Company enforceable in accordance with its terms, except (a)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and (b) general principles of equity that restrict the availability of equitable
remedies. The sale of the Shares hereunder and the subsequent conversion of the
Shares into the Conversion Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with as of the date of such sale or conversion.

 

(c) Compliance with Laws. To its knowledge, the Company is not in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition, operations or prospects of the Company.

 

(d) Offering Valid. Assuming the accuracy of Purchaser’s representations and
warranties contained herein, the offer, sale and issuance of the Shares will be
exempt from the registration requirements of the Securities Act, and will have
been registered or qualified (or will be exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws. Neither the Company nor any agent on its
behalf has solicited or will solicit any offers to sell or has offered to sell
or will offer to sell all or any part of the Shares to any person or persons so
as to bring the sale of the Shares by the Company within the registration
provisions of the Securities Act or any state securities laws.

 

4. Covenants of the Company.

 

(a) Basic Financial Information and Reporting.

 

(i) The Company will maintain true books and records of account in which full
and correct entries will be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with United
States generally accepted accounting principles consistently applied (except as
noted therein), and will set aside on its books all such proper accruals and
reserves as shall be required under United States generally accepted accounting
principles consistently applied.

 

   

  

 



(ii) To the extent requested by a Common Investor, as soon as practicable after
the end of each fiscal year of the Company (and in any event within 120 days
thereafter), the Company will furnish such Common Investor a balance sheet of
the Company, as at the end of such fiscal year, and a statement of income and a
statement of cash flows of the Company, for such fiscal year, all prepared in
accordance with United States generally accepted accounting principles
consistently applied (except as noted therein) and setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail.

 

(b) Registration Rights. The Company agrees to use its reasonable best efforts
to both file a resale registration statement on Form S-1 for all of the Shares
to be issued to the Common Investors and to have that registration statement
effective within 90 days from the date of filing. The Company shall bear all
costs of the registration statement.

 

5. Restrictions on Transfer.

 

(a) Purchaser hereby agrees not to make any disposition of all or any portion of
the Shares or the Conversion Shares unless and until:

 

(i) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

 

(ii) (A) The transferee has agreed in writing to be bound by the terms of
Section 5 of this Agreement, (B) Purchaser shall have notified the Company of
the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, (C) such
disposition is made in accordance with the provisions of the Company’s Bylaws,
and (D) if reasonably requested by the Company, Purchaser shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of such shares under the
Securities Act. It is agreed that the Company will not require opinions of
counsel for transactions made pursuant to Rule 144 except in unusual
circumstances.

 

(b) The Company shall not be required (i) to transfer on its books any of the
Shares or the Conversion Shares which shall have been sold or transferred in
violation of any of the provisions set forth in this Agreement or set forth in
the Company’s Bylaws or (ii) to treat as the owner of such Shares or Conversion
Shares or to accord the right to vote or to pay dividends to any transferee to
whom such Shares or Conversion Shares shall have been so transferred.

 

6. Restrictive Legends.

 

All certificates representing the Shares shall have endorsed thereon the
following legends:

 

(a) “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

   

  

 



(b) Any legend required under applicable state securities laws.

 

7. Miscellaneous.

 

(a) Further Assurances. The parties agree to execute such further instruments
and to take all such further action as may reasonably be necessary to carry out
the intent of this Agreement.

 

(b) Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or delivery
by facsimile, electronic mail or express courier, or upon deposit in the United
States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the other party hereto at its address, electronic mail
address, or facsimile number hereinafter shown below its signature or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other party hereto.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

(d) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, shall be binding upon Purchaser, his or her heirs,
executors, administrators, successors and assigns.

 

(e) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes and merges
all prior agreements or understandings, whether written or oral.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of this Agreement shall be interpreted as if
such provisions were so excluded and shall be enforceable in accordance with its
terms.

 

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Either or all parties may execute this
Agreement by facsimile signature or scanned signature in PDF format, and any
such facsimile signature or scanned signature, if identified, legible and
complete, shall be deemed an original signature and each of the parties is
hereby authorized to rely thereon.

 

   

  



 

(h) Amendment and Waiver. This Agreement may be amended or modified, and the
obligations of the Company and the rights of the Common Investors under the
Subscription Agreements (including the rights of Purchaser under this Agreement)
may be waived or terminated, only upon the written consent of the Company and
holders of a majority of the shares of Common purchased or agreed to be
purchased pursuant to the Subscription Agreements (the “Required Common
Investors”). Purchaser acknowledges that because this Agreement may be amended
or terminated with the consent of the Required Common Investors, Purchaser’s
rights hereunder, including Purchaser’s preemptive rights, may be amended,
terminated or waived without Purchaser’s individual consent. Upon the
effectuation of such termination, waiver or amendment in conformance with this
Section 7(h), the Company shall promptly give written notice thereof to the
record holders of the Common who have not previously consented thereto in
writing.

 

(i) Expenses. Subject to Section 7(k) hereof, each party shall pay all costs and
expenses that it incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

 

(j) Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement, the Subscription Agreements
or the Charter, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character on any party’s part of any breach, default or
noncompliance under this Agreement, the Subscription Agreements or the Charter
or any waiver on such party’s part of any provisions or conditions of this
Agreement, the Subscription Agreements, or the Charter must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement, the Subscription Agreements, the
Charter, law, or otherwise afforded to any party, shall be cumulative and not
alternative.

 

(k) Attorneys’ Fees. In the event that any suit or action is instituted under or
in relation to this Agreement, including without limitation to enforce any
provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

(l) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

(m) Broker’s Fees. Each party hereto represents and warrants that no agent,
broker, investment banker, person or firm acting on behalf of or under the
authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein. Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation made by the indemnifying party in
this Section 7(m) being untrue.

 

(n) Pronouns. All pronouns contained herein, and any variations thereof, shall
be deemed to refer to the masculine, feminine or neutral, singular or plural, as
to the identity of the parties hereto may require.



 

   

  

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  PURCHASER:         By:   Name:   Title:         Address:              
Telephone         Fax:          Email:                ACCEPTED:        
EVERYTHINGAMPED, INC.         By:          Name: [President/CEO Name]   Title:
President         Address: [Address]         Telephone: [Telephone]   Fax: [Fax]
  Email: [Email]

 

   

  

 

 

